
	
		II
		111th CONGRESS
		2d Session
		S. 3004
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 4, 2010
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require notification to and prior
		  approval by shareholders of certain political expenditures by publicly traded
		  companies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Citizens Right to Know Act of
			 2010.
		2.Notification to shareholders of
			 electioneering communicationsThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended by inserting after section 17B the
			 following:
			
				17C.Notification to shareholders of
				electioneering communications
					(a)Disclosures to shareholdersEach issuer, the securities of which are
				registered under section 12, or that is subject to the reporting requirements
				of section 13(a) or 15(d), that makes or participates in an electioneering
				communication shall disclose such activity, in writing, to each shareholder of
				the issuer.
					(b)DefinitionAs used in this section, the term
				electioneering communication has the same meaning as in section
				304(f)(3)(A) of the Federal Election Campaign Act of 1971 (2 U.S.C.
				434(f)(3)(A)).
					.
		3.Prior shareholder approval of
			 electioneering communicationsSection 14 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78n) is amended by adding at the end the following new
			 subsection:
			
				(i)Limitations on electioneering
				communications
					(1)Prohibition on foreign-owned
				issuersNotwithstanding any
				other provision of law, no issuer may make or participate in any electioneering
				communication if 51 percent or more of the outstanding securities of such
				issuer are owned or controlled by any foreign principal or agent of a foreign
				principal.
					(2)Prior shareholder approval
				requiredBefore an issuer
				makes or participates in any electioneering communication, as defined in
				section 304(f)(3)(A) of the Federal Election Campaign Act of 1971 (2 U.S.C.
				434(f)(3)(A)), the issuer shall obtain prior approval, by majority vote of all
				shareholders, for any such activity. Such vote shall be taken with each
				shareholder entitled to one vote per share of common stock held, regardless of
				any per-share voting rights of an outstanding class or classes of common stock
				under any other agreement or provision to the contrary.
					(3)DefinitionsAs used in this subsection—
						(A)the term electioneering
				communication has the same meaning as in section 304(f)(3)(A) of the
				Federal Election Campaign Act of 1971 (2 U.S.C. 434(f)(3)(A));
						(B)the terms foreign principal
				and agent of a foreign principal have the same meanings as in
				section 611 of the Foreign Agents Registration Act of 1938 (11 U.S.C. 611);
				and
						(C)the term issuer means only
				those issuers, the securities of which are registered under section 12, or that
				are subject to the reporting requirements of section 13(a) or
				15(d).
						.
		4.Stand by your ad requirements
			(a)Rules for corporationsParagraph (2) of section 318(d) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 441d(d)) is amended—
				(1)by striking Any
			 communication and inserting the following:
					
						(A)In generalAny
				communication
						;
				and
				(2)by adding at the end the following new
			 subparagraph:
					
						(B)Special rule for communications by
				corporations
							(i)In generalIn the case of any communication described
				in subparagraph (A) which is paid for by a corporation—
								(I)the audio statement required under this
				paragraph shall be made by the president or chief executive officer of such
				corporation and shall identify such individual by name and position; and
								(II)for purposes of the second sentence of
				subparagraph (A), the view of the person making the statement shall be a view
				of such president or chief executive officer.
								(ii)Joint communicationsIn the case of any communication described
				in subparagraph (A) which is paid for by more than 1 corporation, the president
				or chief executive officer described in clause (i) shall be the president or
				chief executive officer of the corporation which pays for the largest portion
				of the communication (or, if paid for equally by all such corporations, the
				president or chief executive officer of the corporation with the highest gross
				revenue for the calendar year prior to the date on which such communication is
				made).
							.
				(b)Rules for other entities
				(1)In generalParagraph (2) of section 318(d) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 441d(d)), as amended by
			 subsection (a), is amended by adding at the end the following new
			 subparagraph:
					
						(C)Special rules for certain other
				organizationsIn the case of
				any communication described in paragraph (A) which is paid for by an
				organization (other than a corporation), such communication shall include, in
				addition to the other requirements of this section, a statement listing the
				name of the 3 persons making the largest aggregate contributions to such
				organization during the 12-month period before the date of the
				communication.
						.
				(2)Reporting of contributors on
			 InternetSection 304 of such
			 Act (2 U.S.C. 434) is amended by adding at the end the following new
			 subsection:
					
						(j)Internet disclosure of contributors for
				certain radio and television adsIn addition to any reports required to be
				filed with the Commission under this section, any organization (other than a
				corporation) which makes a communication to which section 318(d)(2)(C) applies
				shall make available on the Internet, by means of a direct link from the home
				page of such organization, the following information:
							(1)In the case of any such communication made
				by a political committee, the information required under subsection
				(b)(3).
							(2)In the case of any communication which is
				an independent expenditure and which is made by a person other than a political
				committee, the information required under subsection (c)(2)(C).
							(3)In the case of any communication which is
				an electioneering communication and which is made by a person other than a
				political committee, the information required under subsection
				(f)(2)(F).
							.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to communications made after the date of
			 the enactment of this Act, without regard to whether or not the Federal
			 Election Commission has promulgated regulations to carry out such
			 amendments.
			
